Citation Nr: 0820470	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-37 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to July 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in October 2004, a statement of the 
case was issued in December 2004, and a timely substantive 
appeal was received in November 2005.  The veteran testified 
at a RO hearing in February 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Initially, the Board notes that it appears that the RO has 
not sufficiently exhausted all efforts to obtain the 
veteran's service personnel records.  An August 1998 RO memo 
pertaining to a claim of service connection for skin disorder 
reflects that all efforts to obtain the needed service 
medical records or military information had been exhausted 
and further efforts were futile.  Upon receipt of the 
veteran's claim of service connection for PTSD, it does not 
appear that the RO has attempted to locate the veteran's 
service personnel records; however, in May 2008, the veteran 
submitted service personnel records from the Office of the 
Adjutant General, State of Texas.  In an August 2006 RO memo, 
a VA employee referred to the veteran's 201 Personnel File; 
however, it appears that, if such file is of record, it was 
not obtained through efforts of the RO.  Accordingly, on 
remand, the RO should attempt to obtain the veteran's 
complete service personnel records, to include his 201 
Personnel File.  

VBA's Adjudication Procedure Manual, M21-1, Part III,  
5.14(b)(3) provides, "In cases where available records do 
not provide objective or supportive evidence of the alleged 
in[-]service traumatic stressor, it is necessary to develop 
for this evidence."  The adjudication manual also provides, 
"If a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor 
contact [the United States Armed Services Center for the 
Research of Unit Records]."  

The veteran's DD Form 214 reflects that he had 11 months and 
11 days of foreign and/or sea service, that he served in 
Vietnam from February 25, 1972, to March 15, 1972, and that 
he served in Indochina.  Service personnel records reflect 
that he served in Vietnam from March 15, 1972, to February 
25, 1973; thus, it appears that the veteran's DD Form 214 
contains a typographical error pertaining to the year that 
the veteran left Vietnam and that he may not have served in 
Indochina.  The veteran has reported that he was assigned to 
the 91st SS Battalion and, approximately two months after he 
arrived in Vietnam (in April or May 1972), at Long Binh, he 
was in very close proximity to a fuel storage tank when it 
was destroyed by an enemy explosive.  See Pentecost v. 
Principi, 16 Vet. App. 124, 128 (2002) (holding that the 
veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally).  Given the foregoing, on remand, the RO 
should request that the U.S. Army and Joint Services Records 
Research Center (JSRRC) attempt to obtain corroborating 
evidence of the veteran's claimed in-service stressor.  

The RO also should contact the veteran to obtain any specific 
details of any other claimed in-service stressors documented 
in written submissions, February 2006 hearing testimony, and 
medical examinations.  The veteran stated that, at some point 
from November 1972 to February 1973, he was stationed at 
Canto Army Airfield, Vietnam, as part of an aviation unit.  
He reported that he was working with a convoy outside Canto, 
the convoy was blocked, the convoy stayed at Overan Camp 
(South Vietnamese Camp) and, during the night, the enemy 
penetrated the camp and seven soldiers died.  The veteran 
should be asked to provide more specific information (to 
include the time period within a 60 day window, the names of 
personnel involved, the units to which he was assigned) 
pertaining to this claimed in-service stressor.  

If any of the veteran's claimed in-service stressors are 
corroborated by JSRRC, then the veteran should be afforded a 
VA examination to assess the nature and etiology of his 
claimed PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel 
Records Center in St. Louis, Missouri 
(NPRC), and request copies of the 
veteran's complete service personnel 
records, to include his 201 Personnel 
File.  Any records provided by NPRC 
should be associated with the claims 
file.  A copy of any response(s) from 
NPRC also should be included in the 
claims file.

2.  Contact the veteran and/or his 
service representative and requested that 
they provide additional information 
regarding the veteran's claimed in-
service stressors, to include the events 
which occurred in Long Binh, Vietnam, and 
while he was stationed at Canto Army 
Airfield.  The veteran should be asked to 
provide specific details (to include 
dates within a 60-day period, places, 
detailed descriptions of the events, his 
service units, duty assignments and the 
names and other identifying information 
concerning any individuals involved) of 
the claimed in-service stressors.  A copy 
of the letter sent to the veteran, and 
any response(s), should be included in 
the claims file.  

3.  Then, the RO should review the claims 
file thoroughly and prepare a summary of 
all of the veteran's claimed in-service 
stressors.  This summary of stressors, 
with specific details regarding the 
veteran's alleged in-service stressors, 
and all associated documents (such as the 
veteran's service personnel records), 
should be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC).  
JSRRC should be requested to attempt 
corroboration of the veteran's claimed 
in-service stressors, including an attack 
on a convoy between November 1972 and 
February 1973 which occurred outside 
Canto Army Airfield, Vietnam, while the 
veteran was assigned to an aviation 
support unit.  JSRRC also should be asked 
to review the unit records for the 91st 
SS Battalion for April and May 1972 in 
order to attempt corroboration of the 
destruction of a fuel storage tank by the 
enemy while the veteran was at Long Binh, 
Vietnam.

4.  Thereafter, if, and only if, the 
alleged in-service stressor is 
verified, schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether PTSD found 
present is related to service.  The 
claims folder must be made available to 
the examiner for review.  The examiner 
should provide an opinion as to whether 
the veteran's symptomatology meets the 
criteria for a diagnosis of PTSD.  The 
stressor supporting the diagnosis must 
be identified by the examiner. 

5.  After completion of the foregoing, 
readjudicate the claim of service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of 
time should be allowed for response.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

